EXHIBIT 10.1

Execution Version

FUTURES AND OPTIONS AGREEMENT

FOR INSTITUTIONAL CUSTOMERS

Invesco PowerShares Capital Management LLC (“Investment Advisor”), solely in its
capacity as agent, and not in its individual capacity, for each customer
identified on Schedule I attached hereto (each such customer, “Customer”) and
Deutsche Bank Securities Inc. (“DBSI”) agree that this Futures and Options
Agreement for Institutional Customers, dated as of October 15, 2015, and any
schedules attached hereto (this “Agreement”) shall govern all dealings between
Customer and DBSI relating to transactions that DBSI may execute, clear and/or
carry on Customer’s behalf for the purchase or sale of futures contracts and
similar transactions and options thereon and interests therein (collectively,
“Contracts”) in one or more accounts for or on behalf of Customer (collectively,
the “Account”).

It is understood and agreed by the parties that this single Agreement is being
executed for ease of administration by Investment Advisor, who is acting as
agent for each Customer identified on Schedule I attached hereto. This Agreement
shall be treated, and take effect, as if it were a separate agreement with
respect to each Customer, and as if each such Customer had executed a separate
agreement naming only itself as Customer. For the avoidance of doubt, each
reference to the Agreement will be construed as a reference to a separate
agreement between DBSI and Customer. The rights and obligations of each Customer
under this Agreement and no Customer shall have any liability for the
obligations of any other Customer. References herein to the Agreement and each
other defined term shall be deemed to refer to the Agreement severally as
prepared for each Customer.

This Agreement amends, restates, and supersedes in its entirety the existing
Futures and Options Agreement for Institutional Customers (and any schedules or
annexes attached thereto) between DBSI and Customer, dated as of the date set
forth next to Customer’s names on Schedule I (the “Prior Futures Agreement”), if
any. As of the date hereof, all Contracts (howsoever defined in the Prior
Futures Agreement) entered into pursuant to and under the Prior Futures
Agreement shall be governed by, and construed in accordance with, this
Agreement, notwithstanding the terms of the Prior Futures Agreement.

 

1. Applicable Law.

The Account and every Contract shall be subject to (a) this Agreement, (b) all
applicable statutes, regulations, directives and interpretations of any
governmental agency, (c) all applicable rules, regulations and interpretations
of any self-regulatory organization and (d) all applicable constitutions,
by-laws, rules, interpretations and customs of any board of trade, contract
market, exchange, trading facility, execution facility and clearing organization
(each, an “Exchange”) (collectively, “Applicable Law”).

 

2. Margin.

(a) Customer agrees that it will, no later than the Transfer Deadline, deposit
and maintain cash, securities or other assets acceptable under Applicable Law
and to DBSI, in order to satisfy initial, variation and other margin
requirements related to the Account and make each payment and/or delivery in
connection with each Contract and the Account (including any payment due under
Section 3 of this Agreement), in the amount, at the times and in the manner
required, from time to time, by DBSI and Applicable Law. DBSI has no obligation
to set uniform margin requirements, commissions or other charges for its
customers and any margin requirement related to the Account may exceed the
applicable Exchange margin requirement. After providing Customer with notice,
DBSI, acting in its sole discretion, may, from time to time, change any margin
requirement related to the Account. The value of securities or other assets
deposited in the Account, and any haircuts thereon, will be determined, from
time to time, by DBSI in its sole discretion.

(b) DBSI will comply with all Applicable Law relating to the segregation and
handling of property deposited by Customer to satisfy (i) any margin requirement
related to the Account and/or (ii) any payment or delivery in respect of a
Contract. To the extent permitted by Applicable Law, any property deposited by
Customer to satisfy any margin requirement related to the Account and/or any
payment or delivery in respect of a Contract, now or hereafter held or carried
by DBSI may, from time to time, be pledged, rehypothecated, loaned or invested
by DBSI to or with DBSI, any Affiliate(s) or others, separately or with any
other property and may, as required, be transferred or pledged by DBSI to any
Exchange or clearing broker to satisfy obligations of customers of DBSI.

 

1



--------------------------------------------------------------------------------

Execution Version

 

(c) DBSI will pay Customer interest on cash deposited by Customer to satisfy any
margin requirement related to the Account at a rate set forth in the Listed
Derivatives Fee and Rate Letter (the “Listed Derivatives Cash Credit Rate”).
Customer will receive all interest or other distributions or income on
securities Customer has deposited with DBSI to satisfy any margin requirement
related to the Account.

(d) Customer will be entitled to or responsible for any profit, loss or risk and
any related costs arising from currency conversions or exposures incidental to
Customer’s trading of Contracts (including those related to the margining of
Contracts denominated in currencies other than those deposited by Customer). Any
currency conversions will be made at the then current rates of exchange as
reasonably determined by DBSI.

(e) Solely with respect to an Account, DBSI may at any time and from time to
time, without prior notice to Customer, transfer or cause to be transferred,
excess funds, equities, securities or other property in Accounts to any other
Account to satisfy any obligation of Customer to DBSI (including a transfer to
avoid a margin call or to reduce a debit balance) in respect of such other
Account, provided that DBSI will notify Customer of any such transfer after each
such transfer.

 

3. Other Payments to DBSI.

(a) Customer agrees to pay: (i) all fees, costs, commissions and charges for
each Contract and Account (including any costs to DBSI of funding regulatory
capital charges as a result of the timeframe within which Customer makes a
margin payment, even if that timeframe meets the requirements of this
Agreement); and (ii) interest on any deficiencies or debit balance in the
Account and on any funds advanced to or provided on behalf of Customer (the
“Listed Derivatives Cash Debit Rate”), in each case as more specifically set
forth in the Listed Derivatives Fee and Rate Letter. DBSI, acting in its sole
discretion, may, at any time and from time to time, revise the Listed
Derivatives Fee and Rate Letter to establish new, and/or amend or modify any
then existing: (i) fees, commissions and/or charges, upon 5 Business Days prior
written notice to Customer, and (ii) Listed Derivatives Cash Credit Rate and/or
Listed Derivatives Cash Debit Rate, upon written notice to Customer.

(b) Without duplicating any fees, commissions or charges set forth in the Listed
Derivatives Fee and Rate Letter, Customer also agrees to pay: (i) all fees,
charges, and taxes incurred by DBSI or imposed by Applicable Law or any
regulatory or self-regulatory organization (including any Exchange) with respect
to such Contracts or Accounts; and (ii) any and all losses, debit balances or
deficiencies in any Account.

 

4. Option Exercise; Delivery.

(a) Customer shall give DBSI notice of any intention to make or take delivery
under any futures contract or to exercise any option contract, in accordance
with DBSI’s instructions, and to satisfy any payment or delivery requirements in
connection with Customer’s performance under such futures contract or option
contract.

(b) Customer understands that certain option contracts are subject to exercise
at any time. Upon the receipt of an exercise notice for this type of option
contract, DBSI will allocate the notices in accordance with Applicable Law to
customers who have open short positions in the option contract (including
Customer). The assignment of any exercise notice to Customer by DBSI will be
final and binding upon Customer. DBSI will notify Customer of any assignment of
an exercise notice to Customer.

(c) If Customer does not furnish DBSI with instructions regarding the
disposition of a Contract within the time specified by DBSI, DBSI may take or
refrain from taking any action it deems appropriate and will have no liability
to Customer. These actions may include the exercise of, or failure to exercise,
a Contract or the liquidation of any Contract on an Exchange (including on an
Exchange whose rules provide for automatic exercise).

 

5. Position Limits.

(a) DBSI has established limits on the type of Contracts and other Contract
parameters (“Contract Type Limits”), as well as the size and number of open
Contracts (net and/or gross) that Customer may execute, clear and/or carry with
it on a daily basis (“Daily Position Limits”) and on an overall basis
(“Aggregate Position Limits”, together with Daily Position Limits, “Position
Limits”). Contract Type Limits and Position Limits may be more restrictive than
the limits imposed under Applicable Law (if any) and, with respect to Position
Limits, may be set to zero. For the avoidance of doubt, DBSI may set different
Position Limits for one or more types of Contracts. Subject to Section 14(n)

 

2



--------------------------------------------------------------------------------

Execution Version

 

of this Agreement, DBSI shall have the right to establish new and amend and/or
modify any then existing: (i) Daily Position Limits, upon one (1) Business Day
notice to Customer; and (ii) Contract Type Limits and/or Aggregate Position
Limits, upon 30 calendar days’ prior written notice to Customer (each such
period, a “Limit Change Notice Period”). For avoidance of doubt, a new Daily
Position Limit will not require Customer to reduce or close open positions that
were within the limits imposed as of the date Customer entered into such
positions. Customer agrees that it will not place any order, which, if filled,
would cause Customer to violate any Contract Type Limit or exceed any Position
Limit at the time of the relevant trade, as the same may have been established,
amended and/or modified from time to time. DBSI may require Customer to
liquidate any open positions carried in the Account in order to comply with such
Contract Type Limits or Aggregate Position Limits (as they may be amended from
time to time) or may refuse to accept any order of Customer establishing a new
position in order to comply with such Contract Type Limits or Position Limits
(as they may be amended from time to time). Without in any way limiting any then
existing Contract Type Limits and Position Limits, upon the commencement of a
Limit Change Notice Period, Customer shall only execute, clear and/or carry
positions with DBSI that are risk-reducing, as determined by DBSI in its sole
discretion. At all times on and from the earlier of (i) the first Business Day
after the Limit Change Notice Period and (ii) the first date on which the
portfolio of Contracts is in compliance with such new, amended and/or modified
Contract Type Limits and/or Position Limits, as applicable, the portfolio of
Contracts shall be, and shall remain, in compliance with such new, amended
and/or modified Contract Type Limits and/or Position Limits.

(b) In addition to Contract Type Limits and Position Limits, Customer agrees to
(i) comply with any position, contract type or other limits established by
Applicable Law and (ii) promptly (A) notify DBSI if Customer is required to file
any report related to position, contract type or other limits to a regulatory or
self-regulatory organization and (B) provide, upon request from DBSI, copies of
any such report to DBSI.

(c) DBSI may in its sole discretion select executing brokers, clearing and
non-clearing brokers and floor brokers, whether or not related to DBSI, to
execute, clear or carry Contracts.

 

6. Advice; No Warranty as to Information, Etc.

(a) DBSI is not an advisor to or fiduciary of Customer in respect of the
Account, any Contract or any action taken by Customer in connection with the
Account or any Contract Each of DBSI and each Affiliate assumes no
responsibility for (i) compliance with Applicable Law governing the conduct of
any fiduciary or advisor to Customer or any person acting on behalf of Customer
or (ii) Customer’s compliance with Applicable Law.

(b) Customer acknowledges and agrees that (i) each of DBSI and each Affiliate
makes no representation, warranty or guarantee as to, and will not be liable or
responsible for the accuracy, reliability or completeness of any advice or
recommendation or any market information furnished to Customer and (ii) any
recommendations to Customer as to any particular transaction at any given time
may differ among DBSI’s and/or any of the Affiliate’s personnel and may vary
from recommendations made to others. Furthermore, any advice provided by DBSI or
an Affiliate with respect to a Contract or the Account is incidental to DBSI’s
business as a futures commission merchant and will not serve as the primary
basis for any decision by or on behalf of Customer.

(c) Customer agrees that each of DBSI and each Affiliate, and their respective
officers, directors, stockholders, representatives or associated persons may
have certain conflicts of interest in connection with the services contemplated
hereby, including but not limited to conflicts arising from (i) positions
established for their proprietary accounts that may affect, relate to or impact
the value of Contracts and (ii) advice given to other customers of DBSI and/or
an Affiliate concerning or related to Contracts that are the subject of market
recommendations furnished to Customer. Such positions or other actions of such
persons may not be consistent with any recommendations furnished to Customer by
DBSI and/or any Affiliate (as applicable).

 

7. Customer Representations, Warranties and Agreements.

Customer represents, warrants and covenants to DBSI as of the date of this
Agreement and on each date a transaction relating to a Contract or the Account
is entered into hereunder that:

(a) (i) Customer is duly organized, validly existing and in good standing under
the laws of the place of its jurisdiction; (ii) Customer is authorized to enter
into this Agreement and to perform its obligations hereunder and will maintain
in full force and effect any and all necessary authorizations or licenses to
execute and deliver this Agreement and perform its obligations hereunder;
(iii) Customer’s obligations under this Agreement constitute its legal, valid
and

 

3



--------------------------------------------------------------------------------

Execution Version

 

binding obligations, enforceable against Customer in accordance with their
respective terms; (iv) neither this Agreement nor the trading of Contracts
violate Applicable Law or any other law or regulation (A) governing Customer or
its assets and/or (B) affecting Customer’s activities under this Agreement
(including but not limited to all applicable registration requirements); (v) the
execution, delivery and performance of this Agreement, any Contract and the
consummation of any transaction hereunder does not violate or conflict with
(A) any provision of Customer’s constitutional or organizational documents or
(B) any order or judgment of any court or regulatory or self-regulatory
organization applicable to Customer or any of Customer’s assets; and (vi) there
is no judicial, arbitration or administrative proceeding, suit or claim pending,
or, to Customer’s knowledge, threatened, that could affect the enforceability of
this Agreement or Customer’s ability to perform its obligations hereunder.

(b) (i) Customer is acting solely as principal and no person other than Customer
has any interest in or any control over the Account; (ii) Customer has sole
responsibility for all decisions relating to the Account; (iii) Customer is
capable of assessing the merits of and understanding the terms, conditions and
risks of each Contract and understands and accepts the terms, conditions and
risks of this Agreement and any Contract entered into in connection with this
Agreement; (iv) Customer has made its own independent decision to enter into
each Contract and as to whether each Contract is appropriate or proper for it
based upon its own judgment; and (v) Customer is not relying on any
communication of DBSI as investment advice or as a recommendation to enter into
any Contract.

(c) Customer is not an employee, partner, officer, director or owner of more
than ten percent of the equity interest of a futures commission merchant, an
introducing broker, Exchange or any self-regulatory organization, nor is
Customer an employee or commissioner of the Commodity Futures Trading Commission
or Securities and Exchange Commission, except as previously disclosed in writing
to DBSl.

(d) If Customer is an insured depository subject to the Federal Deposit
Insurance Act, Customer has taken all action and maintained such records
required to be taken or maintained by it to effect and maintain the
enforceability of this Agreement pursuant to the Federal Deposit Insurance Act,
and the person executing this Agreement on behalf of Customer is an authorized
person with at least the rank of vice president.

(e) Unless Customer notifies DBSl to the contrary, Customer is a U.S. Person. If
Customer is a non-U.S. Person, Customer represents that it is a “Non-U.S.
Person” for purposes of the Commodity Exchange Act, as amended (the “CEA”) and
the U.S. federal securities laws.

(f) Customer is an “eligible contract participant” as defined in the CEA.

(g) None of (i) the execution and delivery of this Agreement or any document to
be executed by Customer pursuant to this Agreement or (ii) the consummation of
any transaction contemplated by this Agreement, will (A) result in any default
or an event which, with the giving of notice or the lapse of time or both, would
constitute a default under or (B) give rise to a right of termination or
cancellation under any provision of, any contract or agreement to which Customer
is a party or by which Customer or its properties or assets are bound.

(i) (i) The assets of Customer do not and, prior to termination of this
Agreement, Contracts and transactions hereunder and thereunder, will not,
constitute “plan assets” under Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and otherwise are not and will not
be subject to Part 4, Subtitle B, Title I of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended, (ii) either (x) the assets of
Customer do not and, prior to termination of the Agreement, Contracts and
transactions hereunder and thereunder, will not constitute the assets of any
“governmental plan” within the meaning of Section 3(32) of ERISA that invests in
Customer and are not and will not otherwise (along with the Agreement, Contracts
and transactions hereunder and thereunder) be subject to any law, rule or other
restriction applicable to the assets of any such governmental plan
(“Governmental Plan Law”) or (y) the execution, delivery and performance of this
Agreement, Contracts and the transactions hereunder and thereunder do not and
will not violate any Governmental Plan Law, and (iii) Customer is not and, prior
to termination of this Agreement will not be, a “Special Entity” as defined in
the CEA. Customer will not take or permit any action (including, without
limitation, permitting or effecting withdrawals from Customer or transfers of
interests in Customer) during the term of this Agreement that may render any of
the foregoing representations and/or warranties untrue, incorrect or incomplete,
and Customer shall promptly notify DBSI in writing if it becomes aware that any
event, condition or circumstance has occurred or will occur that may render (or
has rendered) any of the foregoing representations and/or warranties untrue,
incorrect or incomplete.

 

4



--------------------------------------------------------------------------------

Execution Version

 

(j) Customer agrees to (i) deliver to DBSI, upon request from DBSI, its
financial statements and any other information requested by DBSI and
(ii) promptly notify DBSI in writing if (A) the representations, warranties or
covenants contained in this Section 7 or (B) the financial statements and other
information provided by Customer to DBSI pursuant to this Section 7 are, or
become, inaccurate or incomplete in any material respect.

 

8. Indemnification; Limitation of Liability.

(a) Customer shall indemnify, defend and hold harmless DBSI and its officers,
employees and agents for any fine, penalty, tax, loss, liability or cost,
including reasonable attorneys’ fees, incurred by DBSI or each of the Affiliates
that arises out of or is related to Customer’s failure to comply with Applicable
Law or to perform any obligation required under this Agreement. In addition,
Customer agrees to pay any reasonable attorneys’ fees and expenses incurred by
DBSI in collecting any amount due by Customer under this Agreement or in
defending against any claim brought by Customer in any suit, arbitration or
reparations proceeding in which DBSI is the prevailing party.

(b) Customer acknowledges that DBSI does not guarantee the performance by any
Exchange or other third party, including any third party clearing or
intermediate broker or any other party that refers or introduces Customer to
DBSI or places orders on behalf of Customer, with respect to any Contract and,
accordingly, Customer agrees that DBSI has no responsibility or liability to
Customer for any loss or cost sustained or incurred by Customer due to
Customer’s, an Exchange’s or any other third party’s actions or omissions in
connection with any Contract.

(c) Neither DBSI nor any Affiliate shall be liable for the non-performance of
any obligation, or any fine, sanction, penalty, expense, tax, loss, liability or
cost, caused by any events outside their control, including but not limited to
any (i) action or order of any government, judicial institution. Exchange or
other self regulatory organization, (ii) temporary or permanent suspension or
termination of trading for whatever reason, (iii) failure or malfunction of
transmission or communication facilities, (iv) delay or failure by any Exchange
to enforce its rules or pay or return any amount owed with respect to any
Contracts executed and/or cleared for the Account, or (v) actions or omissions
of third party brokers.

(d) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
SHALL DBSI, ANY AFFILIATE OR CUSTOMER OR ANY OF THEIR RESPECTIVE, DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS, BE LIABLE UNDER ANY THEORY OF TORT, CONTRACT,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR LOST PROFITS, LOST
REVENUES, LOST BUSINESS OPPORTUNITIES OR EXEMPLARY, PUNITIVE, SPECIAL,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SIMILAR DAMAGES, EACH OF WHICH IS HEREBY
EXCLUDED BY AGREEMENT OF THE PARTIES, REGARDLESS OF WHETHER SUCH DAMAGES WERE
FORESEEABLE OR WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

(e) Notwithstanding anything to the contrary provided herein, DBSI agrees that,
pursuant to Section 3804(a) of the Delaware Statutory Trust Act, the liabilities
of each Customer shall be limited such that (a) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing and
relating to this Agreement with respect to the Customer shall be enforceable
against the assets of such Customer only, and not against the assets of any
other Customer or, in the case of a Customer that is a series of a Delaware
statutory trust organized in multiple series, the Trust (other than those assets
of the Trust that are the Customer’s assets), or the assets of any other series
of such Trust and (b) none of the debts, liabilities, obligations and expenses
incurred, contracted for, or otherwise existing and relating to this Agreement
with respect to such Trust generally and any other series of such Trust shall be
enforceable against the assets of the Customer. DBSI further agrees that it
shall not seek satisfaction of any such obligation from the shareholders, any
individual shareholder, officer, representative or agent of such Trust or any
Customer, nor shall DBSI seek satisfaction of any such obligation from Invesco
PowerShares Capital Management LLC (the managing owner of the Trust and the
Customer) its members, managers directors or officers.

(f) Notwithstanding anything to the contrary in this Agreement, Customer agrees
that DBSI shall have no responsibility or liability to Customer for any costs,
losses, judgments or expenses incurred by Customer as a result of any action or
inaction of DBSI, an Exchange or any other party that directly or indirectly
results in a transaction clearing, failing to clear, or clearing on a delayed
basis.

 

5



--------------------------------------------------------------------------------

Execution Version

 

9. Communication between the Parties.

(a) DBSI may rely on any order for the purchase or sale of Contracts, or any
notice or other communication that is given by Customer or that DBSI reasonably
believes to have originated from Customer or from its duly authorized agent and
Customer shall be bound by any such order, notice or communication and any
action taken or not taken by DBSI in reliance thereon.

(b) Purchase and sale statements, reports, and other similar notices sent to
Customer shall be conclusive and binding unless Customer notifies DBSI to the
contrary (i) where a statement, report or similar notice is made orally, orally
at the time received by Customer or (ii) where a statement, report or similar
notice is made in writing, in writing prior to the opening of trading on the
next Business Day following receipt thereof. Monthly account statements shall be
conclusive and binding unless Customer notifies DBSI to the contrary within five
(5) Business Days of Customer’s receipt thereof.

(c) Each payment and delivery to DBSI shall be transmitted to DBSI pursuant to
DBSI’s instructions and shall be deemed received only when actually received by
DBSI. Any notice or other communication in respect of the Agreement may be given
in any manner described below to the address or number or in accordance with the
electronic messaging system or e-mail details provided below and will be deemed
effective as indicated: (a) if in writing and delivered in person or by courier,
on the dale it is delivered; (b) if sent by telex, on the date the recipient’s
answerback is received; (c) if sent by facsimile transmission, on the date it is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);
(d) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted; (e) if sent by electronic messaging system, on the date
it is received; or (f) if sent by e-mail, on the date it is delivered, unless
the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a business day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a business
day, in which case that communication will be deemed given and effective on the
first following day that is a business day. Either party may by notice to the
other change the address, telex or facsimile number or electronic messaging
system or e-mail details at which notices or other communications are to be
given to it

 

For DBSI:

  

Address:

   Global Futures and Options Department    Deutsche Bank Securities Inc.    60
Wall Street    New York, New York 10005

Telephone:

   (212) 250-9506

Fax:

   (212) 797-0770

Email:

   USLD ClientRM@list.db.com    fi.pb@db.com    cmny. margin@db.com    dbClear
notices@list.db.com

For Customer:

  

Address:

   Invesco PowerShares   

3500 Lacey Road, Suite 700

Downers Grove, IL 60615

Telephone:

   630-933-9600

Fax:

   630-933-9699

Email:

   MBCR5115@invesco.com and Deanna.marotz@invescopowershares.com

 

10. Security Interest

Capitalized terms used in this Section 10 and Section 15 but not defined in this
Agreement shall have the meanings specified in the New York Uniform Commercial
Code (as from time to time in effect in the State of New York, the “NYUCC”).

 

6



--------------------------------------------------------------------------------

Execution Version

 

(a) As security for the prompt and complete payment and performance of each
obligation and liability, whether known or unknown, hereunder or otherwise,
present or future, actual, contingent or unliquidated or owed jointly or
severally (or in any other capacity whatsoever) by Customer to DBSl or any
Affiliate, and to the maximum extent permitted by Applicable Law, Customer
hereby pledges, assigns and grants to DBSl, on behalf of itself and as agent for
each Affiliate, a first priority lien on, continuing security interest in, and a
right of set-off against, all Collateral. DB Entities and Customer each
acknowledge and agree that each DB Entity that holds Collateral holds such
Collateral for itself and also as agent and bailee for all other DB Entities
that are secured parties under any Affiliate Contract. Customer and DB Entities
acknowledge and agree that any and all proceeds of any enforcement of any
Collateral pledged by Customer pursuant to a particular Affiliate Contract shall
be applied (i) first, to satisfy and discharge the obligations owed by Customer
to the relevant DB Entity under such Affiliate Contract and, after such
obligations have been satisfied in full and (ii) second, to satisfy and
discharge the obligations owed by Customer to DB Entities under all other
Affiliate Contracts. Customer, DBSl and each Affiliate acknowledge and agree
that the grant of security herein to each such Affiliate is to DBSl acting as
agent on behalf of each such Affiliate.

(b) Customer and DBSl acknowledge and agree that all Collateral (including cash,
commodities and Commodities Contracts and other contracts) held in or credited
from time to time to an account that is a Securities Account shall be treated as
Financial Assets.

(c) Customer acknowledges and agrees that any Collateral consisting of time
deposits, Deposit Accounts, commodities or Commodities Contracts or other
property that for any reason is not deemed to be or may not be treated as a
Financial Asset under Applicable Law shall be deemed to be, and will to the
maximum extent permissible under Applicable Law be, under the control of DBSl
(either for itself or as agent for the relevant Affiliate(s)), including by
virtue of compliance with Section 9-104 of the NYUCC.

(d) All Collateral pledged to or held by any DB Entity shall be free and clear
of all liens, security interests, claims and encumbrances (other than liens
solely in favor of DBSl or Affiliates), and Customer shall not cause or allow
any of the Collateral, whether now owned or hereafter acquired, to be or become
subject to any liens, security interests, mortgages, or encumbrances of any kind
(other than liens solely in favor of DBSl or Affiliates).

(e) Customer agrees that it will and hereby authorizes each DB Entity to
execute, deliver, file and record any financing statement or other document and
take any other action that such DB Entity deems necessary or desirable or may
reasonably request in order to create and perfect its security interests in the
Collateral, and, in the case of Investment Property, to grant each DB Entity
possession or control within the meaning of the NYUCC over such Collateral.

(f) All Contracts for or on Customer’s behalf in the Account shall be deemed to
be included in a single account whether or not such Contracts are segregated on
DBSI’s records into separate accounts, either severally or jointly with others.

(g) Customer and each of the DB Entities acknowledge and agree that (i) any and
all transfers of Collateral under any Affiliate Contract are “transfers” “under”
and “in connection with” “swap agreements”, or “margin payments” or “settlement
payments” within the meaning of the Code, (ii) all Collateral is held to margin,
guarantee, secure and settle “swap agreements”, “forward contracts”, “securities
contracts”, “repurchase agreement” and “commodity contracts” (as such terms are
defined in the Code) as part of a single business relationship and arrangement
and (iii) this Agreement is hereby incorporated into each Affiliate Contract
that is a “swap agreement” under the Code and any transfer hereunder shall be a
transfer “under” and “in connection with” each such Affiliate Contract.

Nothing in this Agreement providing for a security interest in Collateral
pledged in connection with a particular Affiliate Contract or a particular
obligation of Customer owed to a DB Entity shall affect any calculation of
margin or right of any DB Entity to require additional margin or other
Collateral to secure any other Affiliate Contract or other obligation of
Customer owed to such DB Entity (including, without limitation, all requirements
under, and imposed by, such DB Entity as a result of Applicable Law).

 

11. DBSl’s Right to Liquidate Customer Positions.

(a) In addition to all other rights of DBSl set forth in this Agreement, DBSl,
for itself and as agent for the relevant Affiliate(s), has the right, upon the
occurrence of any of the events specified in subsections (i) through (ix) below
of this Section 11(a), as supplemented or modified by any schedule or addendum
to this Agreement (each such event, an “Event of Default”), to take any or all
of the actions specified in Section 11 (b) below:

(i) if DBSI is required by a regulatory or self-regulatory organization or
Exchange having jurisdiction over DBSI or the Account to liquidate Contracts or
reduce Customer’s open positions;

 

7



--------------------------------------------------------------------------------

Execution Version

 

(ii) if Customer repudiates, violates, breaches or fails to perform on a timely
basis any obligation, term, covenant or condition (other than an obligation to
satisfy a margin requirement related to the Account or an obligation to make any
payment or delivery related to the Account or any Contract) required to be
performed by Customer under this Agreement;

(iii) if Customer fails to (A) satisfy any initial, variation or other margin
requirement related to the Account or (B) make, when due, any payment or
delivery related to the Account or any Contract (including any payment due under
Section 3 of this Agreement);

(iv) if (A) any representation, warranty or covenant made by Customer or
Investment Advisor pursuant to Schedule II attached hereto or (B) any
information provided to DBSI by Customer, is not, or ceases to be, accurate or
complete in any material respect;

(v) if Customer is in breach of or in default under, or has experienced an event
of default, a termination event (including an additional termination event), an
event which, with the giving of notice or the lapse of time or both, would
constitute an event of default or other similar event or condition, howsoever
described, in respect of any contract or agreement to which it is a party or by
which it or any of its assets are bound;

(vi) if Customer (A) is dissolved (other than pursuant to a consolidation,
amalgamation or merger); (B) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (C) makes a general assignment, arrangement or composition with or
for the benefit of its creditors; (D) (I) institutes or has instituted against
it, by a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (II) has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation,
and such proceeding or petition is instituted or presented by a person or entity
not described in clause (I) above and either (aa) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (bb) is not dismissed, discharged,
stayed or restrained in each case within 5 days of the institution or
presentation thereof; (E) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (F) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (G) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 5 days thereafter,
(H) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (A) to (G) above (inclusive); or (I) takes any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts;

(vii) if Customer consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganizes, reincorporates
or reconstitutes into or as, another entity and, at the time of such
consolidation, amalgamation, merger, transfer, reorganization, reincorporation
or reconstitution the resulting, surviving or transferee entity fails to assume
all the obligations of Customer under this Agreement;

(viii) if the Account or any other account maintained by Customer with DBSI or
an Affiliate or the Collateral becomes subject to any lien, warrant, attachment
or similar order or encumbrance (other than liens solely in favor of DBSI or
Affiliates); or

 

8



--------------------------------------------------------------------------------

Execution Version

 

(ix) any organization of which Customer is a member or any regulatory or
self-regulatory organization either (A) suspends the conduct of Customer’s usual
business activities or (B) revokes Customer’s membership to such association.

(b) In each such instance, subject to Applicable Law, DBSI, on behalf of itself
and as agent for the Affiliates, may (i) satisfy any obligation due each DB
Entity out of the Collateral, (ii) liquidate or hedge any or all of the
Contracts, (iii) decline to execute any or all of Customer’s orders, (iv) make
Customer’s obligations to each DB Entity immediately due and payable, (v) sell
any or all Collateral and set off and apply any such property or the proceeds of
the sale of such property to satisfy any amounts owed by Customer to any DB
Entity, (vi) set off any obligation of any DB Entity against the obligations of
Customer to such DB Entity or any Collateral or other property held by each DB
Entity(vii) purchase or borrow any securities or other property required to
settle any outstanding transactions or positions for the Account,
(viii) exercise all rights and remedies of a secured party under the NYUCC and
Applicable Law, and (ix) settle any outstanding transactions or positions for
the Account.

(c) Any sale, purchase or cancellation described in Section 11(b) above may be
made at DBSI’s discretion, subject to Applicable Law, including but not limited
to NYUCC, on an Exchange or other market where such business is then transacted,
at public auction or a private sale, without advertising the same. For the
avoidance of doubt DBSI may take one or more of those actions described in
Section 11(b) above without notice or tender to Customer. No prior notification
or tender from DBSI of the time and place of such liquidation, sale, purchase
and/or cancellation shall be deemed to be a waiver of DBSl’s right to liquidate,
sell, purchase and/or cancel as provided herein. DBSI may sell any property to
itself or an Affiliate or buy any property from itself or an Affiliate in an
arm’s-length transaction.

(d) At all times, Customer will be liable for all costs relating to any
liquidation or collection, including reasonable attorneys’ fees.

(e) To the extent permitted by Applicable Law, performance by DBSI of its
obligations to Customer under this Agreement is subject to the condition
precedent that no Event of Default or Potential Event of Default has occurred
and is continuing.

(f) Nothing herein is intended to limit or restrict any right DBSI or any
Affiliate may have under any other agreement with Customer or under Applicable
Law to exercise any other remedies or take any other actions in respect of the
Account or one or more Contracts.

(g) For the avoidance of doubt, the DB Entities shall only have the right to set
off and enforce their security interest in Collateral in the event that an Event
of Default as described in Section 11(a) has occurred in respect of Customer;
provided however, that nothing in Sections 10 or 11 shall in any way prejudice
DBSI’s right to rehypothecate Collateral as provided for under Section 2(b).

 

12. Termination.

A party wishing to terminate this Agreement may terminate by providing the other
party with written notice of termination (the “Termination Notice”) specifying
the Termination Effective Date. Any termination under this Section 12 will not
affect any liability or obligation incurred prior to the Termination Effective
Date; provided that, upon termination under this Section 12, DBSI will either
transfer all open positions in the Account (which, for the avoidance of doubt,
includes transactions entered into prior to the Termination Effective Date) to
another futures commission merchant of Customer’s choice, if so instructed by
Customer, or liquidate all such positions. DBSI will not transfer any Contracts
or margin posted in respect thereof held or controlled by it until Customer
satisfies all obligations to DBSI arising under this Agreement, including the
payment of any fees for the transfer of Contracts to another futures commission
merchant upon the Termination Effective Date. On and from the date the
Termination Notice was sent and until and including the Termination Effective
Date, Customer shall only clear and/or carry positions with DBSI that are
risk-reducing, as determined by DBSI in its sole discretion. For the avoidance
of doubt, nothing in this Section 12 shall limit or otherwise modify DBSI’s
rights under Sections 2, 5 and/or 11 of this Agreement.

 

13. Governing Law; Consent to Jurisdiction.

(a) In case of a dispute between Customer and DBSI arising out of or related to
this Agreement or any transaction hereunder, (i) the construction, validity,
performance and enforcement of this Agreement will be governed by the laws of
the State of New York in all respects (without giving effect to principles of
conflict of laws), and (ii)

 

9



--------------------------------------------------------------------------------

Execution Version

 

Customer and DBSI each agrees to bring any legal proceeding against the other
party exclusively in, and each such party consents in any legal proceeding
brought by the other party in connection with or related to this Agreement or
breach thereof, the Account or any transactions entered into hereunder to the
jurisdiction of, any state or federal court located within the City of New York.

(b) Customer and DBSI each expressly waives (i) all objections it may at any
time have as to the jurisdiction of any court described in Section 13(a) above
in which any such legal proceedings may be commenced and (ii) any defense of
sovereign immunity or other immunity from suit or enforcement, whether before or
after judgment. Customer also agrees that any service of process mailed to
Customer at any address previously specified to DBSI shall be deemed a proper
service of process on Customer.

(c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, CUSTOMER AND DBSI EACH EXPRESSLY
WAIVES ANY RIGHT EACH MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
IN CONNECTION WITH THIS AGREEMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

 

14. Miscellaneous.

(a) Available Funds. Customer agrees that all payments of cash by it to DBSI
shall be made in immediately available funds in such currency and to such bank
account as DBSI may from time to time specify. If Customer is required by law to
make any deduction or withholding, Customer will pay such amount to DBSI as will
result in DBSI’s receiving an amount equal to the full amount which would have
been received had no such deduction or withholding been required.

(b) Consent to Recording. Customer, DBSI and each Affiliate each consent to the
electronic recording of any or all telephone conversations with the other party
(without automatic tone warning device), the use of same as evidence by either
party in any action or proceeding arising out of the Agreement and the recording
party’s erasure, at its sole discretion, of any recording as part of its regular
procedure for handling of recordings.

(c) Authority to Disclose Information. Customer hereby authorizes DBSI to
disclose any financial, credit or business information it has obtained
concerning Customer to any Affiliate, and authorizes any Affiliate to disclose
like information to DBSI, in either case solely for the purpose of permitting
DBSI to perform its obligations, or enforce its rights, under this Agreement.
Any such information will be kept confidential according to the internal
policies of DBSI and the relevant Affiliate. Customer also hereby authorizes
DBSI to disclose any information relating to Customer, the Account or any
Contracts as required by Applicable Law or as requested by a regulatory,
self-regulatory or supervising authority or Exchange believed by DBSI to have
appropriate jurisdiction over DBSI, Customer, the Account and/or the relevant
Contract (as applicable).

(d) Modification. Unless otherwise specified, this Agreement may only be
modified or amended by mutual written consent of DBSI and Customer.

(e) Cumulative Rights; No Waiver. The rights and remedies conferred upon the
parties hereto will be cumulative, and its forbearance to exercise any right or
remedy under this Agreement will not waive its right to take such action at any
later time, nor shall such forbearance constitute a modification of this
Agreement.

(f) Successors and Assigns. This Agreement will inure to the benefit of DBSI,
its permitted successors and assigns, and will be binding upon Customer and
Customer’s successors and assigns; provided, however, that this Agreement may
not be assigned or delegated by either party without the prior written consent
of the other party hereto and any purported assignment or delegation without
such consent shall be void.

(g) Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances is found to be inconsistent with any
Applicable Law or otherwise to be invalid or unenforceable, such inconsistent,
invalid or unenforceable provision will be deemed to be superseded or modified
to conform to such Applicable Law, but the remainder of this Agreement and/or
the application of such term or provision to persons or circumstances other than
those as to which it is contrary, invalid or unenforceable, will not be affected
thereby.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

Execution Version

 

(i) Entire Agreement. This Agreement, together with any schedules hereto entered
into between DBSI and Customer, constitutes the entire agreement between
Customer and DBSI with respect to the subject matter hereof and supersedes any
prior agreements between the parties with respect to such subject matter.

(j) Multiple Customers. If the signatory of this Agreement has the authority to
enter into the Agreement on behalf of more than one Customer (each such Customer
being identified on the attached Schedule I), the execution of the Agreement by
such signatory shall be sufficient to bind each such Customer to the terms of
the Agreement to the same extent and with the same force and effect as if each
Customer had executed a separate Agreement.

(k) Master Netting Agreement. This Agreement is a “master netting agreement” as
defined in Section 101(38A) of the Code, and DBSI shall be entitled to the
protections afforded by, among other sections, Sections 362(b)(27) and 561 of
the Code.

(l) Clearing Organizations. Customer acknowledges and agrees that unless
Customer and DBSI agree in advance that DBSI will clear Contracts through a
given clearing organization, DBSI has, and will have, no obligation to clear
Contracts through such clearing organization.

(m) Illegality. If a Contract is or becomes illegal or unenforceable pursuant to
Applicable Law, DBSI may take such additional action in its sole discretion
described in Section 11(b) with respect to such Contract as if an Event of
Default has occurred.

(n) Notice Periods. Without in any way limiting any of the other provisions of
this Agreement, including Section 11, upon the occurrence of a breach of or a
default under, or an event of default, a termination event (including an
additional termination event), an event which, with the giving of notice or the
lapse of time or both, would constitute an event of default or other similar
event or condition, howsoever described, in relation to Customer under any
Affiliate Contract, the notice periods provided in Sections 5(a) or 12 shall not
apply and DBSI may (i) change any Position Limit or Contract Type Limit without
prior notice and (ii) terminate this Agreement immediately upon written notice.

(o) Limited Recourse. Notwithstanding anything to the contrary contained in this
Agreement or any other document issued or delivered in connection with any
Contract entered into pursuant to this Agreement, any amounts owed or
liabilities incurred by Customer in respect of this Agreement or any Contract
may be satisfied solely from the assets of Customer. Without limiting the
generality of the foregoing, in no event shall DBSI or any of its Affiliates
have recourse, whether by set-off or otherwise, with respect to any such amounts
owed or liabilities incurred, to or against (i) any assets of any person or
entity (including, without limitation, any person or entity whose account is
under the management of Investment Advisor) other than Customer or (ii) any
assets of Investment Advisor or its affiliates.

 

15. Definitions.

All capitalized terms used in this Agreement and not otherwise defined in this
Section 15 shall have the respective meanings provided in this Agreement
(including all schedules to this Agreement). For purposes of this Agreement:

“Affiliate” shall mean Deutsche Bank AG, any branch or office thereof, and any
subsidiaries, parents, affiliates, divisions and/or agents of the foregoing
entities, either collectively or individually, as the context requires.

“Affiliate Contract” shall mean this Agreement, any swap agreement, option on a
security or commodity, credit default swap, forward, any repurchase or reverse
repurchase agreement, any securities lending or borrowing agreement or
transaction, any buy-sell agreement, loan sale or purchase or loan
participation, any contract relating to currencies, any agreement for prime
brokerage or the settlement of securities transactions, any margin lending,
securities lending, custody account and sweep account agreement or other
agreement relating to extensions of credit, any contract for the purchase or
sale of any security or commodity, any guarantee or other credit support
document related to any of the foregoing and any other agreement, contract,
instrument or document of any kind or nature whatsoever, whether or not similar
to any of the foregoing, in each case between any DB Entity and Customer, as to
which Customer has any obligations or holds any rights (after any applicable
netting), regardless of how documented and whether written or oral, together
with all such purchases and sales, agreements, instruments and other documents,
including, without limitation, payment and delivery obligations, obligations
relating to the extension of credit or to pay damages (including costs of cover)
and payment of legal and other expenses incurred in connection with the
enforcement of any of the foregoing.

 

11



--------------------------------------------------------------------------------

Execution Version

 

“Business Day” or “business day” shall mean any day on which the relevant
Exchange is open for business.

“Code” shall mean Title 11 of the United States Code, as amended.

“Collateral” shall mean all of Customer’s rights, title or interest in, to or
under (a) all money, Securities, contracts (including but not limited to
Contracts), General Intangibles, Financial Assets, Security Entitlements,
commodities and Commodities Contracts and (b) any Affiliate Contract with a DB
Entity, including obligations owed to Customer by any DB Entity and other
property, held in the Account or otherwise from time to time held by, to the
order of, on behalf of, in the possession of or under the control of DBSI or
Affiliates or held for the benefit of DBSl or Affiliates, including but not
limited to any such property held by any Exchange on behalf of Customer, in each
case together with all Proceeds thereof and any products of any and all of the
foregoing and all collateral security and guarantees given by any person or
entity with respect to any of the foregoing.

“DB Entity” shall mean each of (a) DBSl and (b) each Affiliate.

“Delaware Statutory Trust Act” shall mean the Delaware Statutory Trust Act,
Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801 et seq., as the
same may be amended from time to time.

“Listed Derivatives Fee and Rate Letter” shall mean that certain Listed
Derivatives Fee and Rate Letter provided by DBSl to Customer (as amended,
restated, supplemented and/or modified from time to time).

“Potential Event of Default” shall mean any event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

“Termination Effective Date” shall mean the effective date of termination;
subject to Section I4(n), the Termination Effective Date shall be no less than
30 calendar days from the date of the Termination Notice.

“Transfer Deadline” shall mean, for the purposes of a demand for the transfer of
assets that is made (a) on or before 11:00 a.m. (New York time) on a Business
Day, 6:00 p.m. (New York time) on such Business Day and (b) after 11:00 a.m.
(New York time) on a Business Day, 12:00 noon (New York time) on the next
succeeding Business Day; provided, however, that in the event of any intraday
margin requirement in connection with any Contract that is made by an Exchange,
or otherwise imposed by Applicable Law, Customer agrees that it will deposit and
maintain cash, securities or other assets acceptable under Applicable Law and to
DBSl in order to satisfy such intraday margin requirement at the times and in
the manner required by DBSl and Applicable Law.

 

16. Acknowledgment of Receipt of Disclosure Statements; Hedging Election.

(a) Customer acknowledges and agrees that it has received from DBSI and has read
and understood (i) the Risk Disclosure Statement for Futures and Options
pursuant to Appendix A to CFTC Regulation 1.55(b), and (ii) the Risk Disclosure
Statement for Futures and Options pursuant to Appendix A to CFTC Regulation
1.55(c).

(b) Pursuant to CFTC Regulation 190.06(d), Customer specifies and agrees, with
respect to hedging transactions in the Account, that, in the unlikely event of
DBSl’s bankruptcy, it prefers that the bankruptcy trustee (check appropriate
box):

 

  ¨ Election A - Liquidate all open contracts without first seeking instructions
either from or on behalf of Customer.

 

  x Election B - Attempt to obtain instructions with respect to the disposition
of all open contracts.

(If neither box is checked, Customer shall be deemed to have elected A.)

 

12



--------------------------------------------------------------------------------

Execution Version

 

(c) Customer acknowledges and agrees that it has received from DBSl and has read
and understood the Disclosure of Futures Commission Merchant Material Conflicts
of Interest pursuant to CFTC Regulation 1.71.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first written above.

 

EACH CUSTOMER IDENTIFIED ON     DEUTSCHE BANK SECURITIES INC. SCHEDULE I
ATTACHED HERETO,       severally and not jointly       By: Invesco PowerShares
Capital Management LLC       By:  

LOGO [g1486991.jpg]

 

    By:  

LOGO [g1486992.jpg]

 

Name:   DANIEL E. DRAPER     Name:   Rafi Khan Title:   MANAGING DIRECTOR    
Title:   Director       By:  

LOGO [g1486993.jpg]

 

      Name:   Andrew Rubino       Title:   Director INVESCO POWERSHARES CAPITAL
MANAGEMENT LLC       solely with respect to the representations contained in
Schedule II       By:  

LOGO [g1486994.jpg]

 

      Name:   DANIEL E. DRAPER       Title:   MANAGING DIRECTOR      

Signature Page to the Agreement

 



--------------------------------------------------------------------------------

Execution Version

 

Schedule I—Independent Customers Deemed to Have Entered Into Separate Agreements
Hereunder

 

Customer

 

Date of Prior Futures Agreement

PowerShares DB G10 Currency Harvest Fund, a Delaware statutory trust  
August 26, 2005 PowerShares DB US Dollar Index Trust, a Delaware statutory trust
organized in separate series, with respect to one of its series, PowerShares DB
US Dollar Index Bearish Fund   January 2, 2007 PowerShares DB US Dollar Index
Trust, a Delaware statutory trust organized in separate series, with respect to
one of its series, PowerShares DB US Dollar Index Bullish Fund   January 2, 2007

 



--------------------------------------------------------------------------------

Execution Version

 

Schedule II—Representations of Investment Advisor

Investment Advisor, in its individual corporate capacity, represents, warrants
and covenants to DBSI that as of the date of this Agreement and on the date each
transaction relating to a Contract or the Account is entered into under this
Agreement:

(a) It is duly incorporated and validly existing under the laws of its place of
incorporation;

(b) (i) It is duly authorized and empowered by Customer to enter into this
Agreement and each Contract on behalf of Customer as agent, (ii) the persons
executing this Agreement on its behalf have been authorized by Customer to do
so, and (iii) it has the power and the authority to execute and deliver this
Agreement and any related documentation as agent for Customer and to bind
Customer and to act on its behalf in all matters related to this Agreement;

(c) It is “commodity trading advisor” or a “commodity pool operator” registered
under the Commodity Exchange Act, as amended, and all similar state laws under
which it is required to be registered or is exempt from any such registration,
and it maintains the records required by, and complies in all other material
respects with, all such laws;

(d) This Agreement is binding upon Customer, enforceable against Customer in
accordance with its terms and does not and will not violate the terms of any
agreement by which Customer is bound;

(e) In connection with all advice provided to Customer and any communications
which Investment Advisor provides to Customer, (i) it is not relying on any
communication (written or oral) of DBSI as investment advice or as a
recommendation for Customer to enter a Contract, (ii) it understands and agrees
that all information and explanations related to the terms and conditions of a
Contract provided by DBSI to Investment Advisor and/or Customer shall not be
considered to be investment advice or a recommendation to enter this Agreement
or a Contract, (iii) no communication (written or oral) received from DBSI shall
be deemed to be an assurance or guarantee as to the expected results of a
Contract, and (iv) it is capable of assessing the merits of and understanding
the conditions and risks of a Contract and advising Customer of those merits and
risks;

(f) (i) The assets of Customer do not and, prior to termination of this
Agreement, Contracts and transactions hereunder and thereunder, will not,
constitute “plan assets” under Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and otherwise are not and will not
be subject to Part 4, Subtitle B, Title I of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended, (ii) either (x) the assets of
Customer do not and, prior to termination of the Agreement, Contracts and
transactions hereunder and thereunder, will not constitute the assets of any
“governmental plan” within the meaning of Section 3(32) of ERISA that invests in
Customer and are not and will not otherwise (along with the Agreement, Contracts
and transactions hereunder and thereunder) be subject to any law, rule or other
restriction applicable to the assets of any such governmental plan
(“Governmental Plan Law”) or (y) the execution, delivery and performance of this
Agreement, Contracts and the transactions hereunder and thereunder do not and
will not violate any Governmental Plan Law, and (iii) Customer is not and, prior
to termination of this Agreement will not be, a “Special Entity” as defined in
the CEA. Investment Advisor will not take or permit any action (including,
without limitation, permitting or effecting withdrawals from Customer or
transfers of interests in Customer) during the term of this Agreement that may
render any of the foregoing representations and/or warranties untrue, incorrect
or incomplete, and Investment Advisor shall promptly notify DBSI in writing if
it becomes aware that any event, condition or circumstance has occurred or will
occur that may render (or has rendered) any of the foregoing representations
and/or warranties untrue, incorrect or incomplete; and

(g) Without limiting the generality of Section 8 of this Agreement, Investment
Advisor agrees to indemnify DBSI to the fullest extent permitted by law, from
and against any loss, liability, cost, claim, action, demand or expense,
resulting from, arising out of or relating to (i) any claim by Customer that any
Contract entered into by Investment Advisor on Customer’s behalf was not
suitable, (ii) any claim by Customer that any Contract entered into by
Investment Advisor on Customer’s behalf was without authority, and (iii) any
material breach by it of any representation, warranty, covenant or agreement
contained herein.

If any representation, warranty or covenant made by Investment Advisor herein is
not accurate or complete or ceases to be accurate or complete in any material
respect, such occurrence shall be an Event of Default under Section 11(a) of
this Agreement and DBSI may take any or all of the actions specified in
Section 11(b) of this Agreement.

 